                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

PHYLLIS MARIE KNIGHT,                        )                     8:19CV206
                                             )
                      Plaintiff,             )
                                             )                 MEMORANDUM
       v.                                    )                  AND ORDER
                                             )
JOHN C. CHATELAIN, et al.,                   )
                                             )
                      Defendants.            )



       Plaintiff, Phyllis Marie Knight (“Knight”), who also refers to herself as Dr. Phyllis
Marie Knight-Bey, D.M., filed this case on May 8, 2019, and was granted leave to proceed
in forma pauperis. The court conducted an initial review of Knight’s Complaint (Filing 1)
pursuant to 28 U.S.C. § 1915(e)(2), and entered a Memorandum and Order on June 13, 2019
(Filing 8), finding that “federal question” subject matter jurisdiction was lacking but giving
Knight leave sua sponte to file an amended complaint that properly invokes the court’s
“diversity of citizenship” jurisdiction.

        The court explained that for “diversity of citizenship” jurisdiction to exist, “not only
must every Defendant who is named in the Amended Complaint be a citizen of state other
than Nebraska (assuming Knight is, in fact, domiciled here), but the amount in controversy
must exceed $75,000.00.” (Filing 8, p. 10) Because the court questioned the legitimacy of
Knight’s demand for $100,000.00 in damages for emotional distress, it instructed that she
would be required “to allege with particularity any symptoms or physical manifestations of
her emotional distress and to attach to the Amended Complaint copies of all supporting
evidence, including any pertinent medical records, to establish that the jurisdictional amount
is satisfied in this case.” (Filing 8, p. 11)

       Since then Knight has filed an Amended Complaint (Filing 9), a Revised Amended
Complaint (Filing 10), and an Affidavit (Filing 11). The court has carefully reviewed each
of these filings and concludes that the action should be dismissed for lack of subject matter
jurisdiction at this time. Even giving Knight’s pleadings the most liberal interpretation
possible, there is no claim alleged that arises under a federal statute, the Constitution, or
treaties of the United States. See 28 U.S.C. § 1331 (“federal question” jurisdiction).1 Because
Knight has failed to drop non-diverse Defendants from the action, and has failed to allege
with particularity any symptoms or physical manifestations of her alleged emotional distress
or provide any supporting documentation to show that her damages could possibly exceed
$75,000.00, it is also clear that “diversity of citizenship” jurisdiction under 28 U.S.C. § 1332
does not exist in this case. Knight also expressly states in her Revised Amended Complaint
that she “does not wish to invoke the court ‘diversity of citizenship’ jurisdiction under 28
U.S.C. ss 1332.” (Filing 10, p. 10) The court will not grant Knight further leave to amend
because amendment would be futile.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice for
lack of subject matter jurisdiction. Judgment shall be entered by separate document.

       DATED this 30th day of July, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




       1
        The court will not repeat its extended discussion of this jurisdictional issue from its
previous Memorandum and Order.

                                              -2-
